Dewey, J.
The matters alleged in this bill and the relief sought do not present the issue upon this demurrer as necessarily dependent upon the question of the right of one tenant in common of an article of personal property to compel a sale of the whole property against the wishes of his cotenant. The bill alleges not only a joint ownership of stock, machinery and fixtures, but a joint business, carried on by the parties. It alleges a refusal on the part of the defendant to render any account of the transactions between them, or of the manner in which the *359work was earned on, as well as a refusal to deliver to the plain tiff any part of the property, or to consent to a sale of the same, and a division of the proceeds according to the respective rights of the parties.
The jurisdiction of a court of equity as to cases of tenancy in common, or joint interest in personal property, seems to be unquestionable. .Gen. Sts. c. 113, § 2. Ferry v. Henry, 4 Pick. 75. In what mode and to what extent the court will interfere and order a sale of machinery and other personal property owned by tenants in common for the purpose of closing the concern, in casé of the death of one of them, it is not necessary in the present stage of this case to decide.
This general demurrer to the whole bill must be overruled.